CaSe: 3219-Cr-00054-T|\/|R DOC #Z l Filed: 02/27/19 Page: l Of 6 PAGE|D #Z l

AO 91 (Rev. l |/] l) Criminal Complaint

UNITED STATES DISTRICT CoURT 'i ‘i -

 

 

 

forthe ;;ini“'""} CP",»-’ MHJ- 1111
. k_ .i_ , F.., ¢. “_--L}
Southern District of Ohio
United States of America )
v. )
Dramier J Davis Sr. § Case NO` i‘ ` fly
)
)
)
Defendant(.§')
CRIMINAL COMPLAINT
l, the complainant in this case, State that the following is true to the best of my knowledge and belief.
On or about the date(S) of 2126/2019 in the county of MOHngmelY in the
Southern District of Ohio , the defendant($) violated:
Code Sect.r`on Offense Descrzptfon
21 USC s. 846 & 841(b)(1)(B) conspiracy to possess with intent to distribute 500 grams or more of

methampl'ietaminel a Schedu|e l| controlled substance

This criminal complaint is based on these facts:

See Attached Aff:`davit of Brad Dorman

Ef Continued on the attached sheet.

 

..._ ,., ,` _:_ _:_`_.:\_ _ ’ _
%%l ii i {Cq)}?§dqmant s signature
, , 1.. ..,_ \, ,t‘-‘

-' ». - '- ~-» .- i_ 1 _¢'H_) _\Zt_

Brad Do'r'mag`i:l`}_$\ Postal lnspector

‘-{’ringe§i‘ha'rii§ and title
_ 1 \\ \'~

 

     
    

Sworn to before me and signed in my presence

ms pizajig\_ h

City and gtate; Dayton, Ohio -Michaél"Newman, US Nlagistrate Judge

 

/ . _
. ` 1`,) l
gilz(!r 3 signature

    

 

Prin.ted name and title

CaSe: 3219-Cr-00054-T|\/|R DOC #Z l Filed: 02/27/19 Page: 2 Of 6 PAGE|D #Z 2

ATTACHMENT "A"

AFFIDAVIT

l, Brad l\/l. Dorman, Postal lnspector, being duly sworn, do hereby depose and state as follows:

l.

l am a United States Postal lnspector, having been so employed since August 2017. l am
presently assigned to the Cincinnati Field Office, Pittsburgh Division of the United States
Postal lnspection Service with investigative responsibility for southeast Indiana, and southern
Ohio. Your Affiant completed Um`ted States Postal lnspection Service Basic Training in
August 2017. The training involved narcotic investigation techniques, chemical field tests and
training in the detection and identification of controlled substances being transported in the
United States l\/Iail. ln addition to this formal training, l have worked since August 2017 with
various federal, state and local law enforcement agencies in the investigation of the

transportation of illegal drugs and their identification

l am charged With the duty of enforcing among other Titles, Title 18 and Tit]e 21 of the
United States Code, together with other assigned duties as imposed by federal law. This
Aftidavit is submitted in support of a criminal complaint, and seeks the issuance of an arrest
warrant against, Dramier J DAVIS Sr, for violations of21 U.S.C. § 846 and 841(b)(1)(B)
(conspiracy to possess with intent to distribute approximately 500 grams or more of
Methamphetamine, a Schedule ll controlled substance). The information contained in this
Affidavit is largely based upon an investigation conducted by your Affiant and other law
enforcement officers All of the details of the investigation are not included in this Affldavit,
rather only information necessary to establish probable cause of the above-described

violations

CaSe: 3219-Cr-00054-T|\/|R DOC #Z l Filed: 02/27/19 Page: 3 Of 6 PAGE|D #Z 3

FACTS

FACTS SUPPORTING PROBABLE CAUSE

On or about February 25, 2019, l intercepted a Priority Mail Package (hereafter referred to as
“the Package”) at the Huber Heights Post Offlce (5425 Fishburg Road, Dayton, Ohio 45424).
The Package was addressed to Aaron l\/lillerJ 6348 Appleseed Pl, Dayton, Ol-l 45424 with a
return address of Jason Miller, 134 E 104th ST, Los Angeles, CA 90003. The Package
weighed 3 pounds 1.1 ounces and was postmarked February 2l, 2019. The Package is
further identified as Priority Mail Package, bearing Tracking Number
950551259217905202211 l. Througn my training and experience, l have learned of certain
characteristics indicative of other U.S. l\/lail items previously identified as containing
narcotics or other dangerous controlled substances, their proceeds or instrumentalities from
the sale of the controlled substances Some of these characteristics include, but are not
necessarily limited to or used on every occasion, the mailer using different post offices on the
same day to send parcels, false or non-existent return address, the addressee is not known to
receive mail at the listed delivery address, the parcel is heavily taped, the parcel is mailed
to/from a known drug source location, labeling information contains misspellings, labeling
information contains fictitious names, the label contains an illegible waiver signature,
unusual odors emanating from the parcei, and the listed address is located in an area of

known or suspected drug activity

CaSe: 3219-Cr-00054-T|\/|R DOC #Z l Filed: 02/27/19 Page: 4 Of 6 PAGE|D #Z 4

2. On February 25, 2019, l queried 6348 Appleseed Pl, Dayton, OH 45424, the address listed on
the Package, in the Consolidated Lead Evaluation and Reporting (CLEAR) database system.
CLEAR is a public record data investigative platform available exclusively to law
enforcement and other government investigators about people and businesses CLEAR

indicated that Aaron l\/liller is not associated with 6348 Appleseed Pl, Dayton, OH 45424.

3. On February 25, 2019, l queried 134 E 104th ST, Los Angeles, CA 90003, the sender’s
infonnation on the Package. CLEAR indicated that Jason Miller is not associated with 134 E

104th ST, Los Angeles, CA 90003.

4. On February 25, 2019, l obtained a federal search warrant which was then executed on the
Package. Upon opening the Package, l removed a sealed metal can. lnside the sealed metal
can were two vacuum sealed bags containing a crystal like substance and weighing a total of
approximately 986 grams. A field test on the substance was performed with a positive result

for l\/Iethamphetamine, a Schedule ll controlled substance

5. On February 26, 2019, at approximately 12:26pm, the Package was delivered to 6348
Appleseed Pl, Dayton, O_H 45424, by a United States Postal inspector acting as a United
States Letter Carrier in an undercover capacity A Federal Anticipatory Search Warrant was
also obtained for 6348 Appleseed Pl, Dayton, OH 45424, to be executed if the Package was
taken in to the residence A female subject, later identified as Sherita LYNCH, answered the

door and accepted the package into 6348 Applesecd Pl, Dayton, OH 45424.

6. On February 26, 2019, at approximately l :]6pm, a silver in color Buick (bearing OH tag

HUF5486) backed out of the garage and left the residence The driver of this vehicle was

CaSe: 3219-Cr-00054-T|\/|R DOC #Z l Filed: 02/27/19 Page: 5 Of 6 PAGE|D #Z 5

LYNCH and was observed by undercover law enforcement personnel

On February 26, 2019, moving surveillance was conducted on LYNCH. At approximately
3:23pm, LYNCl-l was observed stopping at 1358 Canfield Ave, Dayton, OH 45406. Agents
with the Montgomery County Sheriff"s Office RANGE Task Force observed LY`NCl-l going
to the trunk of her car and appear to be opening something Agents moved in and detained

LYNCl-l. lt was found that LYNCH was opening the Package.

LYNCl-l was read her l\/Iiranda Rights, verbally acknowledged that she understood them, and
wanted to speak with law enforcement LYNCH stated that her soon-to-be brother»in-law,
who she identified as DAVIS, asked if he could have a package sent to her residence
LYNCH stated she assumed the package was for her sister and that DAVlS wanted to keep it
hidden from her sister, so she agreed LYNCH stated that DAVIS was constantly bugging
her about the Pacl<age and if it had arrived LYNCH stated she became nosey about what
was in the Package and opened it. LYNCH observed the metal can and immediately became

suspicious about what was inside and that’s when law enforcement detained her.

LYNCH agreed to place a call to DAVIS and tell him the Package had arrived and she had it
in her vehicle Agents set up surveillance at DAVIS’ home, 41 1 l\/larathon Avenue, Dayton,
OH 45406. Agents observed DAVlS get into a white Dodge Charger and leave the
residence Moving surveillance was conducted on DAVIS. DAVIS was observed driving by
LYNCH`s vehicle but never stopped to pick up the Package. Shortly after, law enforcement

conducted a traffic stop of DAVIS and he was detained

CaSe: 3219-Cr-00054-T|\/|R DOC #Z l Filed: 02/27/19 Page: 6 Of 6 PAGE|D #Z 6

10. DAVIS was advised of his Miranda Rights, acknowledged that he understood his rights, and
agreed to speak with law enforcement. DAVIS did admit that he ordered Marijuana, paid

32000 for it, and expected it to come via US Mail.

11. Based on the facts set forth in the Affidavit, your Affiant believes that there is probable cause
to issue a criminal complaint and arrest warrant against Dramier J DAVlS Sr of 21 U.S.C. §
846 and 841 (b)(l)(B) (conspiracy to possess with intent to distribute 500 grams or more of

Methamphetamine, a Schedule ll controlled substance).

Brad M. Dorman, Postal lnspector
United States Postal Inspection Service

   

Subscr;bed and sworn to ls\"i \e me on 23 February 2019.
s to
»-‘."- "T" \'

aia/m

Honorable Michaail l_\,le`wman
United States Ma'gistrate Judge

